DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Drawings
Replacement drawings were received on February 26, 2021.  These drawings are approved.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. However, the Examiner notes the amended abstract, if filed on a separate sheet as noted above, would overcome the objection from the previous action.
Claim Objections
Claim 20 is objected to because at line 3, “anchor vertical post” should read --vertical anchor post--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 first recites a structural section having an internal void as part of an intended use of a top plate of a rotatable structural bracket in lines 2 and 3. However, amendments have been made to the claim which add significant limitations to structure other than the rotatable structure. For example, the rotatable extension is now being claimed as being parallel to the vertical structural section, which is not a part of the rotatable structural bracket. Therefore, it is unclear from the claim whether Applicant is intended to claim the combination of the rotatable structural bracket and the structural section, or only the subcombination of the rotatable structural bracket. For the purpose of this action, the Examiner has interpreted the claim as being directed to the subcombination of the rotatable structural bracket, given the preamble of the claim. As such, limitations directed to the combination are given limited patentable weight. Claims 4-7, 9, and 10 also positively recite limitations to structure other than the rotatable structure bracket.


Claim Rejections - 35 USC § 102
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1526229 (Willoquaux; the citations of which are taken from the previously attached translation).
Regarding claim 1, Willoquaux discloses a rotatable structural bracket (1; see Figures 1 and 2), comprising:
a top plate (16) configured for placement in a horizontal rest position on a top end of a vertical structural section that has an internal void opening at the top end of the vertical structural section (see NOTE below); and
a rotatable extension (7) for placement into the internal void of the vertical structural section, the rotatable extension parallel to the vertical structural section and configured as a wedge that is rotatable out from the internal void to angle the top plate at any acute angle relative to the horizontal rest position of the top plate.
NOTE: The limitation “configured for placement in a horizontal rest position on a top end of a vertical structural section that has an internal void opening at the top end of the vertical structural section” constitutes an intended use recitation. The limitation “for placement into the internal void of the vertical structural section, the rotatable extension parallel to the vertical structural section and configured as a wedge that is rotatable out from the internal void to angle the top plate at any acute angle relative to the horizontal rest position of the top plate” also constitutes an intended use recitation. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. There is no teaching in Willoquaux that the rotatable structural bracket being used in a horizontal orientation would not also work in a vertical orientation.
Regarding claim 2, Willoquaux discloses the top plate (16) and the rotatable extension (7) are of single-piece construction (see Figures 1 and 2).
Regarding claim 3, Willoquaux discloses the rotatable extension (7) is a pie-shaped wedge configured to rotate relative to the structural section and internal of the structural section (see Figures 1 and 2).
Regarding claim 4, Willoquaux discloses the rotatable extension (7) of the rotatable structural bracket encompasses an opening of the internal void in the top end of the vertical structural section at the any acute angle (see NOTE 1 above and NOTE 2 below).
NOTE 2: As set forth above in the 112 rejection, limitations directed to structure other than that of the subcombination are given limited patentable weight.
Regarding claim 5, Willoquaux discloses the rotatable extension (7)  of the rotatable structural bracket encompasses an opening of the internal void in the top end of the vertical structural section at the any acute angle effective to maintain a one-piece appearance of a post assembly comprising the rotatable structural bracket (1) and the vertical structural section as an anchor post of the post assembly (see notes above).
Regarding claim 6, Willoquaux discloses the rotatable extension (7) of the rotatable structural bracket is an internal structural joint relative to the vertical structural section, the rotatable extension configured for attachment to the vertical structural section at the any acute angle (see notes above).
Regarding claim 7, Willoquaux discloses a curved segment (11) of the rotatable extension (7) of the rotatable structural bracket is curved to rotate out from the internal void in the top end of the vertical structural section, the curved segment of the rotatable extension configured for attachment to the vertical structural section at the any acute angle (see notes above).
Regarding claim 8, Willoquaux discloses a curved segment (11) of the rotatable extension (7) is configured for attachment to the structural section via anchors that are installable through the vertical  structural section into the curved segment of the vertical rotatable extension (see Figures 1 and 2).
Regarding claim 9, Willoquaux discloses the top plate (16) of the rotatable structural bracket (1) is configured to attach a top rail of a railing assembly to the vertical structural section as an anchor post of the railing assembly (see notes above).
Regarding claim 10, Willoquaux discloses the top plate (16) of the rotatable structural bracket is configured to attach a support section of a roof assembly to the vertical structural section as an integrated component of the roof assembly (see notes above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willoquaux in view of US 2009/0200532 (Platt).
Regarding claim 11, Willoquaux discloses a method for a rotatable structural bracket (1; see Figures 1-4), the method comprising:
resting a top plate (16) of the rotatable structural bracket in a rest position on an end of a structural section (3) that has an internal void opening at the end of the structural section;
extending a rotatable extension (7) of the rotatable structural bracket in the internal void of the structural section, the rotatable extension parallel to the structural section and configured as a wedge that is rotatable out from the internal void (see Figure 3); and
rotating the rotatable structural bracket to angle the top plate at any acute angle relative to the horizontal rest position of the top plate (see Figure 3).
Willoquaux does not expressly disclose the structural section being a vertical structural section, and instead discloses the section being horizontal.
Platt teaches it is known in the art to provide rotatable structural brackets (24, 28) in either a vertical or horizontal orientation (see Figure 1). Platt further teaches rotatable structural brackets utilized in a vertical orientation allow an am installer the ability to correct set the angles of structural sections (22) relative to a top rail (18; see paragraph [0007]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Willoquaux such that the rotatable structural bracket is utilized in a vertical orientation, as taught in Platt, Platt teaching it is known in the art to provide rotatable structural brackets in either a vertical or horizontal orientation, and rotatable structural brackets utilized in a vertical orientation allow an installer the ability to correct set the angles of structural sections relative to a top rail.
Regarding claim 12, Willoquaux teaches encompassing an opening of the internal void at the any acute angle with the rotatable extension (7; see Figure 3).
Regarding claim 13, the combination of Willoquaux and Platt teaches anchoring the rotatable extension (7 of Willoquaux) of the vertical rotatable structural bracket (1 of Willoquaux; Platt teaching the vertical orientation) to the structural section (3; see Figure 3 of Willoquaux).
Regarding claim 14, the combination of Willoquaux and Platt teaches said rotating the rotatable structural bracket (1 of Willoquaux) comprises rotating the rotatable extension (7 of Willoquaux) relative to the vertical structural section (3 of Willoquaux; Platt teaching the vertical orientation) and internal of the vertical structural section (see Figure 3 of Willoquaux).
Regarding claim 15, Willoquaux discloses a railing assembly (see Figures 1-3), comprising:
an anchor post (3) having an internal void opening at an end of the anchor post;
a rotatable structural bracket (1) comprising a top plate (16) formed with a rotatable extension (7) for placement into the internal void of the anchor post with the top plate perpendicular to the anchor post and the rotatable extension parallel to the anchor post, the rotatable extension being rotatable out from the internal void to angle the top plate at any acute angle relative to a horizontal plane that is perpendicular to the anchor post (see Figure 3); and
a top rail (2) configured for attachment to the top plate at a slanted angle, the top rail positionable on the top plate at the slanted angle effective to automatically rotate the rotatable structural bracket and position the top plate at the any acute angle (see Figures 3 and 4).
Willoquaux does not expressly disclose the structural section being a vertical structural section, and instead discloses the section being horizontal.
Platt teaches it is known in the art to provide rotatable structural brackets (24, 28) in either a vertical or horizontal orientation (see Figure 1). Platt further teaches rotatable structural brackets utilized in a vertical orientation allow an am installer the ability to correct set the angles of structural sections (22) relative to a top rail (18; see paragraph [0007]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing assembly of Willoquaux such that the rotatable structural bracket is utilized in a vertical orientation, as taught in Platt, Platt teaching it is known in the art to provide rotatable structural brackets in either a vertical or horizontal orientation, and rotatable structural brackets utilized in a vertical orientation allow an installer the ability to correct set the angles of structural sections relative to a top rail.
Regarding claim 16, Willoquaux teaches the top plate (16) and the rotatable extension (7) are of single-piece construction (see Figures 1 and 2).
Regarding claim 17, Willoquaux teaches the rotatable extension (7) of the rotatable structural bracket (1) encompasses the opening of the internal void at the any acute angle (see Figure 3).
Regarding claim 18, the combination of Willoquaux and Platt teaches the rotatable extension (7 of Willoquaux) of the rotatable structural bracket (1 of Willoquaux) encompasses the opening of the internal void at the any acute angle effective to maintain a one-piece appearance of a post assembly comprising the vertical anchor post (2 of Willoquaux; Platt teaching the vertical orientation) and the rotatable structural bracket (see Figures 3 and 4 of Willoquaux).
Regarding claim 19, the combination of Willoquaux and Platt teaches a curved segment (11 of Willoquaux) of the rotatable extension (7 of Willoquaux) is curved to rotate out from the internal void of the vertical anchor post (3 of Willoquaux; Platt teaching the vertical orientation), the curved segment configured for attachment to the anchor post at the any acute angle (see Figure 3 of Willoquaux).
Regarding claim 20, the combination of Willoquaux and Platt teaches a curved segment (11 of Willoquaux) of the rotatable extension (7 of Willoquaux) is configured for attachment to the vertical anchor post (3 of Willoquaux; Platt teaching the vertical orientation) via anchors that are installable through the vertical anchor post into the curved segment of the rotatable extension (see page 5, lines 197-199 of Willoquaux).

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.
On page 16, Applicant notes claims 1-10 are clearly directed to the rotatable structural bracket because of the preamble of claim 1. However, as previously noted in the 112 rejection, and evidenced by both Applicant’s amendments and arguments directed to intended use recitations in claims 1-10, this is not the case. The claims still positively claim limitations directed to structure other than the rotatable structural bracket, thus making it unclear from the claim whether the subcombination of a rotatable structural bracket, or a combination of the rotatable structural bracket with parts of its intended use in a railing assembly.
On pages 16-21, Applicant asserts Willoquaux fails to disclose the limitations of claims 1-10 and points to the newly added limitations directed to the orientation of the rotatable structural bracket relative to the intended use of a railing assembly. As set forth above, these limitations constitute intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. There is no teaching in Willoquaux that the rotatable structural bracket being used in a horizontal orientation would not also work in a vertical orientation.
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. To specify, Willoquaux has been combined with Platt in order to teach the specified orientation added to the aforementioned claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 17, 2021